Citation Nr: 9919236	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar spine 
disability, to include degenerative disc disease (DDD) and 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1956 to November 
1957, and from June 1959 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for lumbosacral disc 
disease.

The Board notes that, during his December 1998 appearance 
before the undersigned, the appellant raised claims for 
service connection for cervical spine disability and dental 
trauma due to injuries sustained in an in- service Jeep 
accident.  These claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a decision issued in January 1986, the RO denied 
service connection for a back condition on the basis that the 
evidence of record failed to show a causal relationship, or 
nexus, between the appellant's degenerative changes of the 
lumbar spine and his active service.  The appellant failed to 
appeal the denial, and that decision is final.

2.  Additional evidence since the RO's January 1986 decision 
is new and material inasmuch as it includes a private medical 
opinion which tends to corroborate medical opinion previously 
of record which opined to a causal relationship, or nexus, 
between the appellant's DDD and DJD of the lumbar spine and 
injuries sustained in active service.

3.  Competent medical evidence of a nexus between DDD and DJD 
of the lumbar spine and active service has been submitted 
and, accordingly, a plausible claim for service connection 
for lumbar spine disability has been submitted.


CONCLUSIONS OF LAW

1.  The RO's January 1986 rating decision wherein service 
connection for a low back condition was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for lumbar spine disability, to include DDD and 
DJD.  38 U.S.C.A. §§ 1154(b), 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim for service connection for lumbar spine 
disability, to include DDD and DJD, is well grounded, and 
there is a further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for a low 
back disability.  Specifically, he contends that a recently 
submitted private medical opinion supports his contentions 
that his low back disability, manifested by DDD and DJD of 
the lumbar spine, stems from a hyperextension injury 
resulting from a Jeep accident, the repeated trauma of 
multiple parachute jumping exercises, and other injuries to 
the back which occurred during active service.

The appellant originally filed his claim for service 
connection in July 1985.  The RO, in an August 1985 decision, 
denied service connection for a back condition on the basis 
that the evidence of record failed to show a causal 
relationship, or nexus, between the appellant's degenerative 
changes of the lumbar spine and his active service.  The RO 
confirmed the August 1985 denial in a January 1986 decision.  
The appellant was provided notice of this rating decision in 
March 1986, but he failed to file a timely appeal.  See 
38 C.F.R. § 3.106(d) (1998).  An unappealed determination of 
the agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a)(1998).  
Accordingly, the Board, in its independent review of the 
case, finds that the appellant's claim was last finally 
denied in the RO's January 1986 rating decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the new and 
material standard must be applied with respect to the 
adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A claim for 
PTSD is well grounded where an appellant submits (1) medical 
evidence of a current disability; (2) evidence, lay or 
otherwise, of an in- service stressor; and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Cohen v. Brown, 10 Vet. App 128 (1997).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

At the time of the January 1986 denial, the appellant had 
alleged that his low back disability, manifested by DDD and 
DJD of the lumbar spine, stemmed from multiple injuries to 
the back during active service.  According to his statements 
of record and his December 1985 testimony before the RO, he 
recalled the following injuries:

(1)  He alleged sustaining repeated trauma to the 
back as a result of his 28- 29 parachute jumps 
during his two periods of active service.  He 
specifically recalled experiencing backache 
following a hard "cigarette roll" landing due to 
a parachute malfunction in 1956.  He also alleged 
several other "rough" jumps.

(2)  He next reported a leg and back injury which 
occurred during ranger training and resulted in 
being placed in a hip cast.

(3)  He injured his back in a 1961 Jeep accident, 
but he didn't recall if x-rays were taken.

(4)  He was treated for a back strain, manifested 
by severe cramping, pain, and spasms, in September 
1961.

(5)  He received medical treatments for low back 
pain while attending the Judge Advocate General 
School of the Army in 1968.

He further reported that, post- service, he was exclusively 
involved in sedentary work.  In the 1970's, a civilian 
physician treated him for backaches and arthritis- like 
symptom with Motrin.  Degenerative changes of the lumbar 
spine were first detected by VA x- ray examination in 1985.

Service medical records revealed that the appellant was 
involved in a Jeep accident in January 1961.  He was treated 
for lacerations of the scalp and abrasions of the left and 
right legs, but no further injuries were reported.  In 
September 1961, he was seen for complaint of low back pain 
after he had transplanted 4 bushes involving repeated 
bending.  There was limited motion, but no distortion of the 
back, and he was prescribed ultrasound treatments and 
analgesics.  Remainder of service medical records were 
negative for complaint, manifestation, treatment or diagnosis 
of a back disability.  His January 1970 separation 
examination indicated a normal clinical evaluation of the 
spine and "other musculoskeletal."

Service department records reveal that the appellant had 
parachuting and jumpmaster training from 1956 to 1960.

VA outpatient treatment records, dated in 1985, first reveal 
the appellant's complaint of a 25- 30 year history of back 
problems with recent onset of chronic pain.  An x- ray 
examination revealed slight narrowing of the L5- S1 and L4- 
L5 discs.  There was also slight spondylolisthesis of L4 on 
L5.

In a letter dated in October 1985, R.H. Woodley, D.O., 
indicated his opinion that the appellant had post- traumatic 
lumbar strain syndrome superimposed upon discopathy and 
chronic musculofascial lesions of the paravertebral tissues 
of the lumbar spine region.  It was Dr. Woodley's opinion 
that the appellant suffered from an old chronic injury with a 
history of paratrooping that traumatized the lower lumbar 
spine leading to early discopathy and DJD.  It was noted that 
the appellant was at a moderately early age for these types 
of symptoms to clinically present themselves, and that 
paratrooping could very well be responsible for those 
clinical findings.

In a letter dated in October 1985, Vincent E.C. Keisel, M.D., 
reported his understanding of the appellant's in- service 
history of paratrooping and Jeep accident.  Dr. Kiesel 
interpreted x- ray findings from Mease Hospital as showing 
slight wedging and early spondylotic changes at L3, L4 and 
L5, and a questionable spondylolysis at L5- S1 through the 
pars interarticularis at L5.  The degenerative changes were 
consistent with a spine of more advanced age than the 
appellant's, or one that had been subject to a great deal of 
trauma through physical labor.  It was noted that the 
appellant had been employed as a lawyer for some time.  It 
was Dr. Kiesel's opinion that the amount of spondylosis and 
degenerative changes of the appellant's lumbar spine must be 
related to his in- service trauma.

In connection with the current appeal, the appellant 
submitted a June 1996 private medical opinion prepared by 
Albert A. Wilson, M.D.  In his report, Dr. Wilson reported 
his understanding of the appellant's lay history of in- 
service back trauma.  He also reported his review of medical 
records as early as 1985.  He gave opinion that the 
appellant's current diagnosis was of DDD with 
"pseudospondylolithesis" at the L5- S1 joint due to disc 
narrowing and degenerative changes of the lower lumbar 
vertebral bodies.  He also provided opinion that, accepting 
the appellant's statements of low back pain in service, it 
was medically reasonable to assume the disc injury and 
subsequent degeneration was precipitated by event(s) 
occurring while on active duty.

Upon review of the record, the Board notes that the 
appellant's in- service history of parachuting, a 1961 Jeep 
accident and a September 1961 treatment for back pain are 
documented.  The truthfulness of his assertions of in- 
service back pain, which have not been previously 
discredited, must be presumed.  Molloy v. Brown, 9 Vet.App. 
513, 516 (1996).  He alleges continuity of symptomatology 
since his separation from service.  See Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 303(b) (1998).  Based upon 
this history, Dr. Wilson has given opinion that it is 
medically reasonable to assume that the appellant's disc 
injury and subsequent degeneration was precipitated by 
event(s) which occurred while on active duty.  This opinion 
is material to the question at hand.  The Board also finds 
that such opinion is new, and not merely cumulative, inasmuch 
as it tends to corroborate, or strengthen, medical opinions 
previously of record.  Molloy, 9 Vet.App. at 517; see also 
Paller v. Principi, 3 Vet.App. 535, 538 (1992).  The Board is 
of the opinion that Dr. Wilson's opinion is sufficient to 
both reopen and well ground the appellant's claim for service 
connection for lumbar spine disability, to include DDD and 
DJD.


ORDER

The claim for service connection for a low back disability, 
to include DDD and DJD, is reopened and well grounded.


REMAND

As part of this claim, the appellant contends that he 
received medical treatment for low back pain while attending 
the Judge Advocate General School of the Army in 1968.  He 
alleges that such treatment took place at the University of 
Virginia Medical Center, and not at a military facility.  The 
Board is of the opinion that these medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  The Board is also of the opinion that the appellant 
should be afforded VA orthopedic examination in order to 
determine the etiology of his lumbar spine disability.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); and 
Falzone v. Brown, 8 Vet.App. 398 (1995).

2.  The RO should take the necessary steps to 
obtain all medical records of treatment, both VA 
and private, pertaining to the appellant's low 
back disability, to include records from the 
University of Virginia Medical Center in 1968.

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and etiology of 
his lumbar spine disability.  The examiner should 
review the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion on the following questions:  1) What is 
the diagnosis, or diagnoses, of the lumbar spine 
disability; and 2) Is it at least as likely as not 
that the lumbar spine disability was caused by, or 
is the result of, injury or multiple parachute 
jumps during active service?  The examiner must 
provide a rationale for the opinions expressed.  
The claims folder and a copy of this remand should 
be made available to the examiner.

4.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  After completion of the above- referenced 
development, the RO adjudicate the reopened and 
well grounded claim of service connection for 
lumbar spine disability, to include DDD and DJD.  
In so doing, the RO should consider all of the 
evidence of record, with consideration given to 
the holding in Savage, the provisions of 38 C.F.R. 
§ 3.303(b) and any additional medical evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

